Acknowledgment
The amendment filed on December 30, 2021, responding to the Office Action mailed on October 7, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 21 to 37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21 the prior art fails to disclose the device of claim 21 wherein each of the first side surface and the second side surface comprises two sloped surfaces and a step surface between the two sloped surfaces, and an angle of each of the two sloped surfaces is less than 90 degrees, and the second layer covers the two sloped surfaces and the step surface to form a smooth side surface without a step in the trench, and the metal layer covers the smooth side surface in the trench.
Claims 22-35 depend directly or indirectly upon claim 21 and are allowable on that basis.
Regarding claim 36 the prior art fails to disclose the method of claim 36 wherein each of the first side surface and the second side surface comprises two sloped surfaces and a step surface between the two sloped surfaces, and an angle of each of the two sloped surfaces is less than 90 degrees, and the second layer covers the two sloped surfaces and the step surface to form a smooth side surface without a step in the trench, and the metal layer covers the smooth side surface in the trench.
Claim 37 depends upon claim 36 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893